       Case 1:19-cv-03185-RDM Document 74 Filed 05/08/20 Page 1 of 13



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 ENZO COSTA, et al.,

                 Plaintiffs,
       v.
                                               Civil Action No. 19-3185 (RDM)
 BARBARA BAZRON, et al.,

                 Defendants.



                               JOINT STATUS REPORT

      Pursuant to the Court’s Minute Order of May 7, 2020, the Parties submit this

joint status report. The Parties met and conferred on May 8 about their respective

positions on extending the Court’s temporary restraining order (TRO) [60] beyond

May 11, 2020, and discussed a schedule for further proceedings. The Parties’

respective positions are as follows.

                               PLAINTIFFS’ POSITION

      1.     During the meet and confer, the Plaintiffs asked Defendants to agree

that the Temporary Restraining Order should be extended until the completion of

briefing on Plaintiffs’ forthcoming motion for a preliminary injunction. Plaintiffs

specifically proposed that the Temporary Restraining Order be extended until the

end of the day on May 25, with the following schedule for briefing the motion for

preliminary injunction: Plaintiffs’ motion due May 14, Defendants response due May

18, Plaintiffs reply due May 20 at noon, with a hearing thereafter at the Court’s

earliest convenience. Plaintiffs also reiterated their position that the Temporary
         Case 1:19-cv-03185-RDM Document 74 Filed 05/08/20 Page 2 of 13



Restraining Order be expanded to include certain of the oral recommendations made

by amici at the May 7 hearing.

        2.    During the meet and confer, the Defendants advised that they were

opposed to continuation of the Temporary Restraining Order beyond its current

expiration on May 11 at 11:59 pm.      Defendants also advised that if the Court

continues the Temporary Restraining Order beyond that point, Defendants will

respond to Plaintiffs’ proposed schedule for briefing a motion for preliminary

injunction.   Defendants also advised that they were opposed to expanding the

Temporary Restraining Order.

        3.    The Court’s Temporary Restraining Order should be extended until the

Court renders a decision on Plaintiffs’ forthcoming motion for a preliminary

injunction and should be expanded to adopt key recommendations from amici

presented at the May 7 hearing.

        4.    Since Plaintiffs requested the initial Temporary Restraining Order on

April 18 (ECF 39), the number of patients and staff at St. Elizabeths with COVID-19

and the number of fatalities has continued to climb. For patients, the number of

COVID-19 positive individuals has doubled from 36 to 72 (as of May 6), and the

number of patients who have died has more than tripled, from 4 to 13.1 Over the same

period of time, the number of COVID-19 positive staff has increased from 56 to 78.




1    Dist. of Columbia Dep’t of Human Servs., Human Services Agency COVID-19
Case Data, https://coronavirus.dc.gov/page/human-services-agency-covid-19-case-
data.
                                            2
       Case 1:19-cv-03185-RDM Document 74 Filed 05/08/20 Page 3 of 13



      5.     The Court’s Temporary Restraining Order has been helpful in protecting

patients and staff at Saint Elizabeths from risk of exposure to COVID-19, and the

rate of new patient and staff infections has declined since the Court entered the order

on April 25. Since that time, the number of COVID-19 positive staff has increased by

9 (from 69 to 78) and the number of patients has increased from 48 to 72. Notably,

12 of the new COVID-19 positive patient cases were reported on April 30, and came

from a unit where Defendants had not implemented adequate quarantine practices

for individuals who had been exposed to COVID-19. See ECF No. 66.

      6.     While the Temporary Restraining Order has helped slow the spread of

the virus, Plaintiffs continue to be exposed to unconstitutional conditions that

endanger their health, which constitute an irreparable injury. See generally April 25

Mem. Decision (ECF No. 59) at 12-17.

      7.     On May 7, court-appointed amici presented their preliminary findings

to the Court, while cautioning that data analysis and recommendations are still being

developed. Amici began their presentation noting the seriousness and wide-spread

nature of the COVID-19 outbreak at Saint Elizabeths and their concern that the virus

was continuing to spread and that pa patients and staff were continuing to be

exposed.

      8.     At the May 7 status conference, amici identified numerous instances in

which Defendants are failing to meet professional standards, including (i) the need

to reduce the patient census, (ii) the need to minimize unnecessary staff presence at

the Hospital overall and staff movement between different COVID-19 status units in



                                              3
        Case 1:19-cv-03185-RDM Document 74 Filed 05/08/20 Page 4 of 13



particular, (iii) criticism of the isolation protocols for persons under investigation

(PUI), (iv) inadequate data management, (v) reuse of masks by staff that is

inconsistent with CDC guidelines, (vii) inconsistent use of face shields by staff, (viii)

inadequate hand hygiene, and (ix) failure to do point prevalence surveys and testing

of all staff and patients.

       9.     Critically, as reported during the May 7 status conference, there were

two new patient cases reported on the evening of May 6. Amici opined that these

cases were likely caused by staff-to-patient transmission rather than patient-to-

patient transmission and recommended additional measures the Hospital should be

taking at this time to prevent further spread.

       10.    Amici also stressed that point protocol surveys were necessary to track

and manage the COVID-19 outbreak, and that Saint Elizabeths Hospital staff did not

have the capacity or experience to track the resulting data. Without this testing and

data management, there is a real and immediate risk that staff or patients will expose

patients to COVID-19.

       11.    Additional evidence, including amici observations, confirm the

Hospital’s inability to meet professional standards before the TRO was in place,

including: (i) failure to properly isolate or quarantine patients, (ii) prior insufficient

testing, (iii) inadequate data management, (iv) failure to adequately screen entrants

into the Hospital, and (v) screening of new patients.




                                               4
       Case 1:19-cv-03185-RDM Document 74 Filed 05/08/20 Page 5 of 13



      12.    Defendants’ April 30 report of 12 new cases because of insufficient

medical isolation procedures prior to the entry of the Temporary Restraining Order

demonstrates the importance of keeping the Temporary Restraining Order in place.

      13.    Amici also indicated that data analysis was ongoing and that the report

submitted on May 11, 2020 would contain additional facts and recommendations to

manage the COVID-19 outbreak at Saint Elizabeths. In particular, Dr. Canavan

suggested that his report would contain concrete recommendations to ensure that

patients at the Hospital are receiving adequate mental health care.

      14.    Although some practices have improved since the Court entered the

TRO, Defendants cataloguing of what is going right does not change that much is still

going wrong; Defendants are failing to meet professional standards and failing to

protect patients from unnecessary risk of harm.

      15.    The evidence presented by amici and the Defendants’ own compliance

reports demonstrates the importance of both extending the TRO while the parties

brief a motion for preliminary injunction and expanding the Temporary Restraining

Order to adopt three critical new measures recommended by amici: (1) conducting a

baseline “point prevalent testing” regime for all patients and staff at the facility (as

well as periodic updates); (2) taking precautions to prevent staff from spreading the

virus by restricting staff from working on both COVID-positive and COVID-negative

wards, and (3) requiring the assignment of a professional epidemiologist to analyze

and track the outbreak.




                                              5
             Case 1:19-cv-03185-RDM Document 74 Filed 05/08/20 Page 6 of 13



         16.      These three discrete steps were all strongly recommended by amici and

there is no justification for delay these measures. These measures may well save

lives by slowing the spread of the virus and enhancing Hospital staff’s ability to

respond to it. As amici indicated, these measures will also allow the Hospital to

identify and maintain healthy, COVID-19 free units and begin providing a higher

level of in-person and group therapies as required by patients’ individualized recovery

plans.

         17.      Plaintiffs ask the Court enter the forthcoming Proposed Order

extending and expanding the TRO.

                                 DEFENDANTS’ POSITION

         The thorough oral report presented by the Court-appointed amici curiae on

May 7, 2020 has confirmed that Saint Elizabeths Hospital is exhibiting sound

professional judgment in responding to the COVID-19 pandemic. Defendants object

to extending the TRO beyond May 11, 2020. To further extend or expand upon

emergency relief would needlessly exert judicial control over the Hospital’s affairs

without any factual or legal basis.

         The amici’s oral report resolved the factual disputes between the Parties—

revealing that Saint Elizabeths has been working diligently to protect patients and

provide care amid the pandemic. Simply put, the Hospital’s practices and protocols

on infection control have been and continue to be in line with sound professional

judgment. The amici reported the following:

         -     The Hospital is cohorting patients appropriately. Accord Decl. of Elaine Tu
               [42-5] ¶ 7. Saint Elizabeths is testing symptomatic patients and placing

                                                  6
    Case 1:19-cv-03185-RDM Document 74 Filed 05/08/20 Page 7 of 13



     them into medical isolation housing designated for persons under
     investigation (PUIs). The Hospital has also now completed mass testing of
     all units regardless of patient symptoms or exposure. See also May 5, 2020
     Notice of Compliance [73] at 1.

-    Amici reported that the Hospital has effectively reduced new admissions.
     Court-ordered new patients—of which there are currently very few—are
     screened for COVID-19 before entering the facility, and Saint Elizabeths
     requests that they be tested before arriving at the Hospital. Accord Decl. of
     Martha Pontes [42-4] ¶ 15 (“Saint Elizabeths will continue to request that
     newly referred pre-trial and post-trial patients in the future be tested by
     DOC before arrival at Saint Elizabeths.”).

-    Visitors are properly screened through temperature checks and screening
     surveys that have been updated to screen for symptoms based on recent
     developments in the understanding of COVID-19. The Hospital began
     screening visitors in March 2020, even before observing its first suspected
     case. Accord Tu Decl. ¶ 4 (staff trainings on precautions began in February
     2020).

-    Common areas and bathrooms are cleaned frequently and regularly. Units
     are clean, sanitary, and cleaned using appropriate cleaning and
     sanitization products. Soap is available on units. Accord Decl. of Renee
     Bivins [42-6] ¶¶ 5-8. Amici noted that the Hospital previously made non-
     alcohol-based hand sanitizer available to patients based on safety concerns
     with providing alcohol-based sanitizers to patients who might ingest it.
     Based on the recommendations of amici, the Hospital has removed the non-
     alcohol-based hand sanitizer from the units and now makes alcohol-based
     hand sanitizer available to patients.

-    Staff are enforcing—and patients are observing—social distancing and
     mask wearing requirements. Accord Pontes Decl. ¶ 10.

-    Adequate masks, gloves, face shields, and cleaning products are in ample
     supply, although the amici offered suggestions for staff gown usage that
     would require the Hospital to acquire additional stock of disposable gowns.

-    Staff wear appropriate PPE, don and doff their PPE appropriately, and do
     not move excessively to and from units. The amici recommended further
     limiting staff movement across units and minimizing staff presence in the
     Hospital.




                                         7
          Case 1:19-cv-03185-RDM Document 74 Filed 05/08/20 Page 8 of 13



Similarly, amici reported that despite the limitations imposed by COVID-19 and the

competing needs of infection control, the provision of mental health care and the

evaluation of patients for community placement have continued. Amici reported the

following:

      -      Saint Elizabeths’s Department of Social Work regularly evaluates patients
             for placement into the community, has successfully discharged a number of
             patients into the community since the pandemic began, and has done so
             despite external barriers.2 Accord Gontang Decl. ¶ 7.

      -      Mental health treatment has continued where possible, though amici noted
             that in-person group activities may not be compatible with infection control.
             WebEx teleconferencing platforms have facilitated ongoing individual
             therapy sessions. Accord Gontang Decl. ¶¶ 12-13. Amici offered suggestions
             for using technology and developing a multi-phase plan to reintegrate group
             therapy as the pandemic subsides.

      -      Patients of all ability levels had a good understanding of how to take
             precautions against the virus and why those precautions are important.
             Accord Tu Decl. ¶ 5.

      -      Unit psychologists, social work staff, and clinical administrators have been
             performing regular patient check-ins. Accord Gontang Decl. ¶ 11.

      -      Despite the limitations of COVID-19, staff have worked hard to engage
             patients. Amici observed that despite quarantining measures, patients still
             receive scheduled time on the Hospital’s recreation yard. Hospital staff
             have prepared activity packets for the patients. Amici also observed staff
             engaging patients in a game of charades, and creatively conducting
             individual competency restoration sessions.

      -      Overall, amici observed that staff are interacting with patients “in caring
             and creative ways,” and the use of restraint and seclusion appears to be
             lower than average.




2     Although Dr. Canavan stated that a number of patients discharged in the last
30 days were transferred to the D.C. Jail, that is incorrect. Only one patient has been
recently transferred to the D.C. Jail after seriously harming a Hospital physician.
                                                 8
       Case 1:19-cv-03185-RDM Document 74 Filed 05/08/20 Page 9 of 13



      To extend or expand emergency relief in light of these findings would be

unwarranted. Saint Elizabeths has reported in detail its compliance with the Court’s

TRO. See Notice of Compliance [64, 70, 73]. The preliminary findings of the amici and

the Hospital’s reported census statistics show clear progress in reducing new

infections, most notably through the Hospital now having tested the entirety of its

patient population.3 The universal difficulties of combating COVID-19 aside, Saint

Elizabeths has implemented and continues to implement infection control protocols

consistent with available guidance from the Centers for Disease Control and

Prevention (CDC) and recommendations from the D.C. Department of Health (DOH).

The amici repeatedly described Saint Elizabeths’s practices and protocols as adequate

and consistent with accepted guidance while offering additional recommendations for

continued improvement. Saint Elizabeths has been following the most current CDC

and DOH infection control guidance from the outset—implementing prevention

measures before even registering its first suspected case.

      And, despite the need to impose infection control measures and some resource

limitations, the Hospital has continued to provide mental health treatment and

therapeutic services to the fullest extent possible, facilitating teletherapy services

and continuing treatment from on-site clinicians. Notably, Dr. Canavan laid out in

detail the extent to which Saint Elizabeths’s Department of Social Work has

consistently evaluated patients for placement into the community, has successfully



3     The Hospital’s recent practice of testing entire units, even if patients are
asymptomatic, accounts for much of the increase in known positive cases since the
middle of April.
                                             9
       Case 1:19-cv-03185-RDM Document 74 Filed 05/08/20 Page 10 of 13



placed dozens of patients into the community since the pandemic began, and has done

so despite external barriers.

       Simply put, no legal or factual justification exists for ongoing intervention from

the Court. The preliminary findings of the Court-appointed amici corroborate the

facts that the District of Columbia (the District) laid out in its opposition to plaintiffs’

motion for a temporary restraining order [42], and make clear that plaintiffs’ legal

claims against the District are unfounded. The amici’s neutral factual findings reveal

that no one at Saint Elizabeths has failed to exercise professional judgment in

responding to the COVID-19 pandemic, let alone in a way that could have violated

plaintiffs’ due process rights. There is no evidence that any professional entrusted

with plaintiffs’ or any other patient’s care made a decision that was “such a

substantial departure from accepted professional judgment, practice, or standards as

to demonstrate that the person responsible actually did not base the decision on such

judgment.” See Youngberg v. Romeo, 457 U.S. 307, 323 (1982). Amici’s findings make

equally clear that plaintiffs’ claim under the Americans with Disabilities Act (ADA)

has no basis given the extensive efforts the Hospital has made to evaluate patients

for community placement and discharge when doing so is feasible and consistent with

continued care. See Brown v. District of Columbia, 928 F.3d 1070, 1077 (D.C. Cir.

2019). Moreover, the amici’s findings do not even suggest that the District is somehow

denying plaintiffs equal access to benefits offered to others in the community. See

Olmstead v. Zimring, 527 U.S. 581, 603 n.14 (1999). This is especially true given that,

as the Court has previously observed, no class has been certified. Plaintiffs have not



                                                10
       Case 1:19-cv-03185-RDM Document 74 Filed 05/08/20 Page 11 of 13



shown any basis for emergency relief as to themselves—let alone for relief to non-

parties.

      The District voluntarily agreed to extend the TRO through May 11, 2020, only

to allow the amici to complete their written report before any further proceedings—

not because there is any need for oversight of the Hospital’s work. The amici made

clear that COVID-19 found its way into Saint Elizabeths in spite of the Hospital’s

extensive prevention efforts, not because of them. The amici have offered a number

of insightful recommendations based on their expertise that the Hospital plans to

consider and implement—and, as the amici noted, has already implemented in some

cases—to the extent possible in light of competing needs. But at no point did amici

suggest that plaintiffs or anyone else in Saint Elizabeths faces a likelihood of

irreparable harm absent additional Court intervention. No further intervention is

warranted.

      The three areas in which plaintiffs seek the Court’s intervention do not reflect

any constitutional deprivations and do not demonstrate a likelihood of irreparable

harm absent a Court order. Saint Elizabeths already minimizes staff movement

between units to the extent possible and ensures that staff properly change their PPE

before entering a new unit. See April 28, 2020 Joint Status Report [63] at 3. Similarly,

no irreparable harm will inure to plaintiffs absent an order assigning an

epidemiologist from DC Health to focus on Saint Elizabeths. Amici have indicated

that such a measure would be helpful, and the District agrees. The District is

exploring this possibility, including whether DC Health has staff to provide this



                                              11
          Case 1:19-cv-03185-RDM Document 74 Filed 05/08/20 Page 12 of 13



support. A Court order is not necessary, nor would it be appropriate. Finally, no

irreparable harm would fall on plaintiffs absent Court-ordered point-prevalent

testing for the simple reason that the Hospital has now tested all patients in the

facility, and is already exploring the possibility of point-prevalent testing periodically

as recommended by amici. Once again, practical constraints need to be considered,

such as the availability of testing capacity and analysis at the D.C. Lab,4 and the

Hospital’s ability to require staff testing on-site. A Court order requiring the Hospital

to do this to the extent possible would simply be ordering the Hospital to do what it

is already doing.

         The District opposes extending the TRO beyond May 11, 2020, and intends to

oppose any further emergency relief plaintiffs might seek.

Dated: May 8, 2020.                           Respectfully submitted,


    KARL A. RACINE                            /s/ John A. Freedman
    Attorney General for the District of      John A. Freedman (D.C. Bar No.
    Columbia                                  453075)
                                              Tirzah S. Lollar (D.C. Bar No. 497295)
    TONI MICHELLE JACKSON                     ARNOLD & PORTER LLP
    Deputy Attorney General Public            601 Massachusetts Ave., NW
    Interest Division                         Washington, D.C. 20001
                                              Tel.: (202) 942-5000
    /s/ Fernando Amarillas                    Fax: (202) 942-5999
    FERNANDO AMARILLAS [974858]               John.Freedman@aporter.com
    Chief, Equity Section                     Tirzah.Lollar@arnoldporter.com

    /s/ Micah Bluming                         Kaitlin Banner (D.C. Bar No. 1000436)
    MICAH BLUMING [1618961]                   Margaret Hart (D.C. Bar No. 1030528)
    HONEY MORTON [1019878]


4      Although Saint Elizabeths now has access to Abbott point-of-care rapid testing,
analysis by the D.C. Lab remains the best option for point-prevalent testing of the
entire facility in light of the rapid testing machine’s daily testing limitations.
                                               12
     Case 1:19-cv-03185-RDM Document 74 Filed 05/08/20 Page 13 of 13



Assistant Attorneys General          Hannah Lieberman (D.C. Bar No.
ROBERT A. DEBERARDINIS JR.           336776)
[335976]                             Jonathan Smith (D.C. Bar No. 396578)
Senior Assistant Attorney General    WASHINGTON LAWYERS’
441 Fourth Street, N.W., Suite 630   COMMITTEE FOR CIVIL RIGHTS
South Washington, D.C. 20001         AND URBAN AFFAIRS
(202) 724-7272                       700 14th Street, NW, Suite 400
(202) 730-1833 (fax)                 Washington, DC 20005
micah.bluming@dc.gov                 Phone: (202) 319-1000
honey.morton@dc.gov                  Fax: (202) 319-1010
robert.deberardinis@dc.gov           Kaitlin_banner@washlaw.org
                                     margaret_hart@washlaw.org
                                     hannah_lieberman@washlaw.org
Counsel for Defendants
                                     jonathan_smith@washlaw.org
                                     maria_morris@washlaw.org

                                     Arthur B. Spitzer (D.C. Bar No.
                                     235960)
                                     Scott Michelman (D.C. Bar No.
                                     1006945)
                                     Michael Perloff (D.C. Bar No. 1601047)
                                     AMERICAN CIVIL LIBERTIES
                                     UNION FOUNDATION OF THE
                                     DISTRICT OF COLUMBIA
                                     915 15th Street NW, Second Floor
                                     Washington, D.C. 20005
                                     (202) 457-0800
                                     aspitzer@acludc.org
                                     smichelman@acludc.org
                                     mperloff@acludc.org

                                     Counsel for Plaintiffs




                                      13
